IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CHARLES LEE SEMKO,

               Appellant,

 v.                                                    Case No. 5D16-996

STATE OF FLORIDA,

              Appellee.
________________________________/
Opinion filed December 2, 2016

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Charles Lee Semko, Milton, pro se.

James S. Purdy, Public Defender, and
George D.E. Burden, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      In this Anders appeal1, we affirm as to all issues raised by Appellant, Charles L.

Semko. However, we note a scrivener’s error in the sentence. The trial court orally

pronounced that the statutory maximum sentence would be imposed for Count Two



      1   Anders v. California, 386 U.S. 738 (1967).
(grand theft), which is five years in prison; but the written judgment reflects a sentence of

fifteen years for that count. We, therefore, remand this case to the trial court to correct

this scrivener’s error.


       AFFIRMED and REMANDED for correction of scrivener’s error.


SAWAYA, TORPY and WALLIS, JJ., concur.




                                             2